*69OPINION OF THE COURT
Per Curiam.
In this proceeding the respondent was charged with one allegation of professional misconduct. The petitioner moves and the respondent cross-moves to confirm the report of the Special Referee.
Charge one alleged that the respondent was convicted of serious crimes, as defined in Judiciary Law § 90 (4) (d). Specifically, on or about October 27, 1988, the respondent, after a trial by jury, in the Supreme Court of New York, Westchester County, was found guilty of two counts of criminal solicitation in the fourth degree, class A misdemeanors, in violation of Penal Law § 100.05.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charge of misconduct. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion and the respondent’s cross motion to confirm the report of the Special Referee are granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the respondent’s previously unblemished record as well as the character evidence presented on his behalf. Nevertheless, the respondent is guilty of serious professional misconduct. Accordingly, the respondent is disbarred forthwith.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent’s cross motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Anthony Ferraro, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, the respondent Anthony Ferraro is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal *70or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.